Case 1:13-cr-00292-ALC Document 34 Filed 10/09/20 Page 1 of 2

USDC SDNY cALLY
UNITED STATES DISTRICT COURT DOCUMENT ELECTRON
SOUTHERN DISTRICT OF NEW YORK SOC#.
TTT inne. DATE FILED: /¢- 9-20 _
UNITED STATES OF AMERICA
eyie ORDER OF
:  - RESTITUTION

ANGELA CALVO-DISLA,
13 Cr. 292 (ALC)
Defendant.

Upon the application of the United States of America, by its
attorney, Preet Bharara, United States Attorney for the Southern
District of New York, Carolina A. Fornos, Assistant United States
Attorneys, of counsel; the presentence report; ANGELA CALVO-DISLA’S,
conviction on Count One of the above Information and all other
proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. ANGELA CALVO-DISLA, the
Defendant, shall pay restitution in the total amount of $3,521,575.02
to the victims of the offense charged in Count One. The name,
address, and specific amount owed to the victims are set forth in
the Schedule of Victims attached hereto. Upon advice of a change
of address, the Clerk of the Court is authorized to send payments
to the new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for
restitution shall be joint and several with that of any other

defendant ordered to make restitution for the offenses in this

 
Case 1:13-cr-00292-ALC Document 34 Filed 10/09/20 Page 2 of 2

matter, including but not limited to, ANGELA CALVO-DISLA.
Defendant’s liability for restitution shall continue unabated until
either the Defendant has paid the full amount of restitution ordered
herein, or every victim has been paid the total amount of his loss
from all the restitution paid by the Defendant and co-defendants in
this matter.

3. Address for Restitution. Restitution payments should be
made to the address set forth in the Schedule of Victims.

Dated: New York, New York
Mey td

Menvary 23, ZO\S

HONORABLE ANDREW L. CARTER JR.
UNITED STATES DISTRICT JUDGE

 

 
